DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–16 is/are pending.
Claim(s) 1–12 is/are being treated on their merits.
Claim(s) 13–16 is/are withdrawn from consideration.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0251709 A1.

Drawings
The drawings were received on acceptable.  These drawings are 21 November 2021.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Claim(s) 1–12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a high heat-resistant porous polymer matrix." The term "high" is a relative term that renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Paragraph [0060] indicates that the description of the high heat-resistant porous polymer matrix is non-limiting. Therefore, the limitation "a high heat-resistant porous polymer matrix" is indefinite.
Claim 1 recites the limitation "a high heat-resistant polymer." The term "high" is a relative term that renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Paragraph [0060] indicates that the description of the high heat-resistant polymer is non-limiting. Therefore, the limitation "a high heat-resistant polymer" is indefinite.
Claims 2–5 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–5 are also indefinite for failing to particularly point 
Claim 6 recites the limitation "the high heat-resistant porous polymer matrix." The term "high" is a relative term that renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Paragraph [0060] indicates that the description of the high heat-resistant porous polymer matrix is non-limiting. Therefore, the limitation "the high heat-resistant porous polymer matrix" is indefinite.
Claim 6 recites the limitation "a phase separating agent." Claim 1, which claim 6 is directly dependent, recites the limitation "a phase separating agent." It is unclear if "a phase separating agent" recited in claim 6 is further limiting "a phase separating agent" recited in claim 1.
Claim 6 recites the limitation "a high heat-resistant polymer." Claim 1, which claim 6 is directly dependent, recites the limitation "a high heat-resistant polymer." It is unclear if "a high heat-resistant polymer" recited in claim 6 is further limiting "a high heat-resistant polymer" recited in claim 1.
Claim 6 recites the limitation "the high heat-resistant porous polymer matrix has pores." Claim 1, which claim 6 is directly dependent, recites the limitation "the high heat-resistant porous polymer matrix has pores." It is unclear if "pores" recited in claim 6 is further limiting "pores" recited in claim 1.
Claim 7 recites the limitation "the high heat-resistant porous polymer matrix." The term "high" is a relative term that renders the claim indefinite.  The term "high" is not defined by the 
Claim 8 is directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claim 8 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the high heat-resistant porous polymer matrix." The term "high" is a relative term that renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Paragraph [0060] indicates that the description of the high heat-resistant porous polymer matrix is non-limiting. Therefore, the limitation "the high heat-resistant porous polymer matrix" is indefinite.
Claim 10 recites the limitation "the high heat-resistant porous polymer matrix." The term "high" is a relative term that renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Paragraph [0060] indicates that the description of the high heat-resistant porous polymer matrix is non-limiting. Therefore, the limitation "the high heat-resistant porous polymer matrix" is indefinite.
Claim 10 recites the limitation "pores inside the high heat-resistant porous polymer matrix." Claim 1, which claim 10 is directly dependent, recites the limitation "the high heat-resistant porous polymer matrix has pores." It is unclear if "pores" recited in claim 10 is further limiting "pores" recited in claim 1.
Claim 11 recites the limitation "the high heat-resistant porous polymer matrix." The term "high" is a relative term that renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Paragraph [0060] indicates that the description of the high heat-resistant porous polymer matrix is non-limiting. Therefore, the limitation "the high heat-resistant porous polymer matrix" is indefinite.
Claim 12 recites the limitation "the porous composite separator of claim 1" and includes all the limitations of claim 1. Therefore, claim 12 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
Claim(s) 1, 6, 8, and 10–12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuda (JP 2010-114334 A).
Regarding claim 1, Tsukuda discloses a porous composite separator comprising:
a porous support formed of fibers (see porous substrate, [0013]) and
a high heat-resistant porous polymer matrix (see network structure, [0030]) formed by filling space between the fibers of the porous support (see porous substrate, [0040]),
wherein the high heat-resistant porous polymer matrix has pores formed by impregnating the porous substrate into a high heat-resistant polymer matrix composition comprising a high heat-resistant polymer and a phase separating agent incompatible with the high heat-resistant polymer, and then by removing the phase separating agent (FIG. 1, [0040]), and
wherein the porous composite separator has a rate of thickness change according to the following Equation 1 is 125% or less ([0010], [0029]):
[Equation 1] rate of thickness change (%) = [(total thickness of porous composite separator − thickness of porous support)/thickness of porous support] × 100 ([0010], [0029]).
Although Tsukuda does not explicitly disclose a range of 70% or less, Tsukuda does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 6, Tsukuda discloses all claim limitations set forth above and further discloses a porous composite separator:
wherein the high heat-resistant porous polymer matrix has pores formed by a phase separating agent incompatible with a high heat-resistant polymer (FIG. 1, [0039]).
claim 8, Tsukuda discloses all claim limitations set forth above and further discloses a porous composite separator:
wherein a material of a fiber forming the porous support is selected from any one, a blend of two or more, or a copolymer of two or more selected from the group consisting of polyester, polyimide, polyamide, polysulfone, polyvinylidene fluoride, polyacrylonitrile, and polyolefin (see porous substrate, [0013]).
Regarding claim 10, Tsukuda discloses all claim limitations set forth above and further discloses a porous composite separator:
wherein an average diameter of pores inside the high heat-resistant porous polymer matrix is 1 μm or less (FIG. 1, [0039]).
Regarding claim 11, Tsukuda discloses all claim limitations set forth above and further discloses a porous composite separator:
wherein the high heat-resistant porous polymer matrix is formed of any one or two or more high heat-resistant polymers selected from the group consisting of polyimide, polyamide, aramid, polyamideimide, and polyparaphenylbenzobisoxazole (see network structure, [0030]).
Regarding claim 12, Tsukuda discloses an electrochemical device comprising a positive electrode, a negative electrode, and a separator interposed between the positive electrode and the negative electrode, wherein the separator includes a porous composite separator (see lithium ion capacitor, [0048]), the porous composite separator comprises:
a porous support formed of fibers (see porous substrate, [0013]) and
a high heat-resistant porous polymer matrix (see network structure, [0030]) formed by filling space between the fibers of the porous support (see porous substrate, [0040]),
wherein the high heat-resistant porous polymer matrix has pores formed by impregnating the porous substrate into a high heat-resistant polymer matrix composition comprising a high heat-resistant polymer and a phase separating agent incompatible with the high heat-resistant polymer, and then by removing the phase separating agent (FIG. 1, [0040]), and
wherein the porous composite separator has a rate of thickness change according to the following Equation 1 is 125% or less ([0010], [0029]):
[Equation 1] rate of thickness change (%) = [(total thickness of porous composite separator − thickness of porous support)/thickness of porous support] × 100 ([0010], [0029]).
Although Tsukuda does not explicitly disclose a range of 70% or less, Tsukuda does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuda (JP 2010-114334 A) as applied to claim(s) 1 above, and further in view of Yu et al. (CN 103824988 A, hereinafter Yu).
claims 2 and 3, Tsukuda discloses all claim limitations set forth above, but does not explicitly disclose a porous composite separator:
wherein the porous composite separator has a thermal shrinkage of less than 15% in each of transverse and longitudinal directions,
the thermal shrinkage being measured after allowing the porous composite separator to stand in an oven at 250° C for an hour; and
wherein the thermal shrinkage is less than 5%.
Yu discloses a porous composite separator having a thermal shrinkage of less than 15% in each of transverse and longitudinal directions (FIG. 1, [0016]), the thermal shrinkage being measured after allowing the porous composite separator to stand in an oven at 250° C for an hour (FIG. 1, [0016]); and wherein the thermal shrinkage is less than 5% (FIG. 1, [0016]) to improve the thermal dimensional stability (see high-performance composite nano-fiber lithium battery separator, [0018]). Tsukuda and Yu are analogous art because they are directed to porous composite separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous composite separator of Tsukuda with the thermal shrinkage of Yu in order to improve the thermal dimensional stability.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuda (JP 2010-114334 A) as applied to claim(s) 1 above, and further in view of Sato et al. (WO 2017/078120 A1; see English language equivalent, US 2018/0315554 A1; hereinafter Sato).
Regarding claims 4 and 5
wherein the porous composite separator has a rate of size change of 5% or less in each of transverse and longitudinal directions,
the rate of size change being measured after immersing the porous composite separator in an electrolyte solution for a week; and
wherein the rate of size change is 3% or less in each of transverse and longitudinal directions.
Sato discloses a porous composite separator having a rate of size change of 5% or less in each of transverse and longitudinal directions (TABLE 1, [0033]), the rate of size change being measured after immersing the porous composite separator in an electrolyte solution for a week (TABLE 1, [0033]); and wherein the rate of size change is 3% or less in each of transverse and longitudinal directions (TABLE 1, [0033]) to improve the operation stability of the separator (see operation stability, [0035]). Tsukuda and Sato are analogous art because they are directed to porous composite separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous composite separator of Tsukuda with the rate of size change as taught by Sato in order to improve the operation stability of the separator.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuda (JP 2010-114334 A) as applied to claim(s) 1 above, and further in view of Kia et al. (US 2017/0062784 A1, hereinafter Kia).
Regarding claim 7
wherein 30% or more of a void volume inside the porous support is occupied by the high heat-resistant porous polymer matrix.
Kia disclose a porous composite separator (10) having 30% or more of a void volume inside a porous support (32) is occupied by a high heat-resistant porous polymer matrix (34, [0024]) to improve the battery cycling performance (see bi-layer separator, [0038]). Tsukuda and Kia are analogous art because they are directed to porous composite separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous composite separator of Tsukuda with the void volume occupation ratio of Kia in order to improve the battery cycling performance.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuda (JP 2010-114334 A) as applied to claim(s) 1 above, and further in view of Hirai et al. (US 2014/0242443 A1, hereinafter Hirai).
Regarding claim 9, Tsukuda discloses all claim limitations set forth above, but does not explicitly disclose a porous composite separator:
wherein the high heat-resistant porous polymer matrix has a porosity of 10 to 90%.
Hirai disclose a porous composite separator comprising a high heat-resistant porous polymer matrix having a porosity of 10 to 90% to balance the ion conductivity with mechanical strength (see porosity, [0062]). Tsukuda and Hirai are analogous art because they are directed to porous composite separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the high heat-resistant porous polymer .

Response to Arguments
Applicant’s arguments with respect to Shao have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to the rejections under 35 U.S.C. 112(b), Yu, Kia, Hirai, Shinoda have been fully considered but they are not persuasive.
Applicants argue what configuration the "porous high heat-resistant polymer matrix" is and what properties it has are clearly described in the present application (P7/¶4). Paragraph [0060], which describes the high heat-resistant porous polymer matrix, states "the present invention is not limited thereto." The description of the high heat-resistant porous polymer matrix indicates that is not limiting. Therefore, the present application clearly indicates that the configuration and properties describing the "porous high heat-resistant polymer matrix" in the specification are not limiting.
Applicants argue claims 2, 3, and 10 cannot be rejected under Section 102 as the Office Action expressly acknowledges that Shao does not disclose certain elements of those claims (P8/¶3). Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. A 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims. See MPEP 2112 III. Therefore, claims 2, 3, and 10 can be rejected under Section 102.
Applicants argue there is a difference in a coating method between claim 1 and Yu (P10/¶3). Note that while Yu does not disclose all the features of the present claimed invention, Yu is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely thermal shrinkage, and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue a thermal shrinkage of 0% or more and less than 15% after a heat treatment at 250°C for 1 hour is obtained only by a configuration of filling the space between the porous support and fibers forming the porous support with the porous high heat-resistant polymer matrix (P10/¶3). It is noted that the features upon which applicant relies (i.e., a thermal shrinkage of 0% or more and less than 15% after a heat treatment at 250°C for 1 hour is obtained only by a configuration of filling the space between the porous support and fibers forming the porous support with the porous high heat-resistant polymer matrix) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 uses the transitional phrase "comprising." Claims 
Applicants argue the thermal shrinkages cannot be directly compared since the subjects of which the thermal shrinkage is measured are different between the present invention and Yu (P10/¶3). It is noted "the arguments of counsel cannot take the place of evidence in the record", In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the thermal shrinkages cannot be directly compared since the subjects of which the thermal shrinkage is measured are different between the present invention and Yu must be supported by a declaration or affidavit. As set forth in MPEP § 716.02(g), "the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001."
Applicants argue the thermal shrinkage of the present invention cannot be easily derived from Yu by a person skilled in the art (P10/¶3). It is noted "the arguments of counsel cannot take the place of evidence in the record", In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the thermal shrinkage of the present invention cannot be easily derived from Yu by a person skilled in the art must be supported by a declaration or affidavit. As set forth in MPEP § 716.02(g), "the reason for requiring evidence in a declaration or affidavit form is to obtain the 
Applicants argue the configuration that nanoparticles are included for improving a thermal shrinkage and the configuration that an excellent thermal shrinkage can be obtained without an additive such as nanoparticles are incomparable in the effect (P11/¶3). It is noted "the arguments of counsel cannot take the place of evidence in the record", In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the configuration that nanoparticles are included for improving a thermal shrinkage and the configuration that an excellent thermal shrinkage can be obtained without an additive such as nanoparticles are incomparable in the effect must be supported by a declaration or affidavit. As set forth in MPEP § 716.02(g), "the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001."

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725